State of New York
                    Supreme Court, Appellate Division
                        Third Judicial Department
Decided and Entered: December 1, 2016                    521478
_________________________________

In the Matter of DOMINIQUE VV.
   and Others, Permanently
   Neglected Children.

DELAWARE COUNTY DEPARTMENT OF
   SOCIAL SERVICES,                          MEMORANDUM AND ORDER
                    Respondent;

KELLY VV. et al.,
                     Appellants.

(And Another Related Proceeding.)
_________________________________


Calendar Date:   October 11, 2016

Before:   Peters, P.J., Lynch, Devine, Clark and Aarons, JJ.

                              __________


     Christopher Hammond, Cooperstown, for appellants.

      Amy B. Merklen, Delaware County Department of Social
Services, Delhi, for respondent.

     Larisa Obolensky, Delhi, attorney for the children.

                              __________


Aarons, J.

      Appeal from an order of the Family Court of Delaware County
(Lambert, J.), entered June 24, 2015, which granted petitioner's
application, in two proceedings pursuant to Social Services Law
§ 384-b, to revoke a suspended judgment, and terminated
respondents' parental rights.
                               -2-                521478

      Respondents are the parents of three children (born in
2005, 2006 and 2007).1 These subject children have been in
petitioner's care and custody since April 2010. Petitioner
commenced these proceedings to adjudicate the subject children to
be permanently neglected. In 2014, with respondents' consent,
Family Court adjudged the children to be permanently neglected
and issued a suspended judgment. After respondents failed to
comply with certain conditions of the suspended judgment,
petitioner, in 2015, moved to revoke the suspended judgment and
terminate respondents' parental rights. Following a hearing,
Family Court granted petitioner's requested relief. Respondents
appeal. We affirm.

      "The purpose of a suspended judgment is to provide a parent
who has been found to have permanently neglected his or her child
with a brief period within which to become a fit parent with whom
the child can be safely reunited" (Matter of Clifton ZZ. [Latrice
ZZ.], 75 AD3d 683, 683 [2010] [internal quotation marks and
citations omitted]; see Matter of Michael HH. [Michael II.], 124
AD3d 944, 944 [2015]). Family Court may revoke a suspended
judgment and terminate a parent's rights upon a showing by a
preponderance of the evidence that a parent has not complied with
the terms of the suspended judgment (see Matter of Sequoyah Z.
[Melissa Z.], 127 AD3d 1518, 1519 [2015], lvs denied 25 NY3d 911,
912 [2015]). Family Court's findings are accorded great
deference and will not be disturbed if supported by a sound and
substantial basis in the record (see Matter of Donte LL. [Crystal
LL.], 141 AD3d 907, 908 [2016]).

      We conclude that petitioner established by a preponderance
of the evidence that respondents violated certain terms of the
suspended judgment. Contrary to their contention, respondents
were given adequate notice of the requirement to partake in
financial budgeting classes and, in fact, they participated in
such classes (see Matter of Jessica J., 44 AD3d 1132, 1133-1334
[2007]). Notwithstanding their participation, however,
respondents made minimal progress and were often confrontational


     1
        Respondent Kelly VV. has another child (born in 2003)
from a separate relationship.
                              -3-                521478

at class. In addition, respondents were late in paying their
utility bills, but nonetheless spent money on nonessential items
(see Matter of Gracie YY., 34 AD3d 1053, 1055 [2006]). The
record further reveals that respondents, in contravention of the
terms of the suspended judgment, failed to provide a safe and
sanitary household for the children (see Matter of Alyssa C.
[Steven C.], 93 AD3d 1111, 1112 [2012]; Matter of Gracie YY., 34
AD3d at 1055). In particular, garbage and debris cluttered the
house, urine and a dead mouse were observed on the floor,
cigarette butts were scattered around the house, dried blood was
found on the toilet seat, vomit was in the bathtub, bird feces
and mouse excrement were discovered on shoes, furniture, blankets
and bedding, items were left unwashed in the sink and the
children were hurt stepping on exposed tacks during supervised
visits. Based on the foregoing, we conclude that Family Court's
decision to revoke the suspended judgment was supported by a
preponderance of the evidence.

      We also disagree with respondents' assertion that Family
Court erred in terminating their parental rights. The subject
children have been in foster care for a majority of their lives
and respondents have failed to maintain a suitable or safe living
environment for the subject children notwithstanding their
awareness to do so (see Matter of Gracie YY., 34 AD3d at 1055;
Matter of Jennifer VV., 241 AD2d 622, 623-624 [1997]). While
noncompliance with the provisions of a suspended judgment does
not require termination of parental rights, it constitutes strong
evidence that termination serves the best interests of the
children (see Matter of Hazel OO. [Roseanne OO.], 133 AD3d 1126,
1128 [2015]; Matter of Ronnie P. [Danielle Q.], 85 AD3d 1246,
1247 [2011]). In sum, because a sound and substantial basis
exists in the record supporting Family Court's determination that
termination of respondents' parental rights was in the best
interests of the subject children, we decline to disturb it (see
Matter of Madelyn D. [Direll D.], 112 AD3d 1165, 1166-1167
[2013]; Matter of Elias QQ. [Stephanie QQ.], 72 AD3d 1165, 1167
[2010]).

     Peters, P.J., Lynch, Devine and Clark, JJ., concur.
                        -4-                  521478

ORDERED that the order is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court